Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is a second appeal in this case, the judgment in which, on the former appeal, was reversed, and the cause remanded with direction to take further proceedings not inconsistent with the opinion then delivered. Morse v. United States, 29 App. D. C. 433. It appearing that the ease was retried in accordance with the mandate of this court, and that the questions raised are the same decided on the former appeal, the judgment, for the reasons given in said opinion, is affirmed with costs.
A writ of error to the Supreme Court of-the United States was allowed June 2, 1908.